Exhibit 10.6 (d)

 

AGREEMENT OF SALE

 

THIS AGREEMENT OF SALE (this “Agreement”), is entered into as of this 15th of
December, 2004 (the “Effective Date”) between the BOARD OF COUNTY COMMISSIONERS
OF GARRETT COUNTY, a political subdivision of the State of Maryland (the
“Seller”), having an address at 203 South 4th Street, Courthouse Room 208,
Oakland, Maryland 21550, Attention: Mr. James Hinebaugh, and AMERICAN WOODMARK
CORPORATION, a body corporate organized and existing under the law of the State
of Virginia having an address at 3102 Shawnee Drive, Winchester, Virginia
22601-4208, Attention: Mr. Glenn Eanes, Vice President & Treasurer (the
“Buyer”).

 

Recitals

 

1. The Seller owns a parcel of real property (as described below), which the
Buyer desires to purchase and Seller desires to sell, and

 

WITNESSETH, THAT FOR AND IN CONSIDERATION of the mutual covenants and agreements
of the parties hereto, as are set forth below, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by each
party hereto, the Seller hereby agrees to sell to the Buyer and the Buyer hereby
agrees to purchase from the Seller all of that parcel of land in Garrett County,
Maryland, containing 37 acres of land, more or less, which is more fully
described on Exhibit A attached hereto,

 

TOGETHER WITH any improvements thereon, and any rights, alleys, ways, waters,
privileges, appurtenances and advantages, to the same belonging or in any way
appertaining (all of which land, improvements and appurtenances are referred to
collectively as the “Property”), but reserving unto the Seller title to all
streets and roads adjoining the Property.

 

ON THE TERMS AND SUBJECT TO THE CONDITIONS set forth in this Agreement:

 

Section 1. Purchase Price. The Buyer shall pay to the Seller (i) as the purchase
price for the Property an amount equal to One Million Two Hundred Ninety-Five
Thousand Dollars ($1,295,000.00) (the “Purchase Price”), except that the
Purchase Price shall be adjusted at Closing to equal the product obtained by
multiplying $35,000 by the acreage of the Property (computed to three decimal
places) as shown on a survey of the Property obtained by the Seller prior to
Closing. At Closing, the Buyer shall pay to the Seller the entire Purchase Price
for the Property by executing and delivering to the Seller a Deed of Trust Note,
Loan Agreement, and Deed of Trust in forms acceptable to the parties and to the
Department of Business and Economic Development, a principal department of the
State of Maryland (“DBED”), and in the amount of the Purchase Price.

 

Section 2. Conditions Precedent; Title.

 

2.1. Conditions Precedent. The Buyer’s obligation under the terms of this
Agreement to complete Closing shall be conditioned on the satisfaction (or the
Buyer’s written waiver thereof) of each of the following conditions precedent:

 

2.1.1. Representations. Each of the Seller’s representations in Section 4 of
this Agreement shall be true and accurate in all material respects.

 

1



--------------------------------------------------------------------------------

2.1.2 Feasibility Period. The Buyer shall have until 5:00 p.m. on the
twenty-eighth (28th) day after the Effective Date (as it may be extended, the
“Feasibility Period”), during which time the Buyer may determine, in its sole
and absolute discretion, the feasibility of its acquisition and development of
the Property by conducting, at its own expense, any investigations, studies, and
surveys as it deems appropriate. If the Buyer gives notice to the Seller at any
time during the Feasibility Period that it has decided, in its sole and absolute
discretion, not to purchase the Property, this Agreement shall terminate and
neither party shall have any further obligation to the other under this
Agreement, except for the Seller’s and the Buyer’s respective obligations under
Sections 6.2 and 9 (the “Surviving Obligations”), which shall survive
termination. If the Buyer does not give such notice of termination prior to the
end of the Feasibility Period, the Buyer shall be deemed to have conclusively
waived its right to terminate this Agreement under the foregoing provisions. The
Feasibility Period may be extended in the sole discretion of the Seller.

 

2.2. Title Commitment. Within five (5) days following the Effective Date, the
Buyer, at the Buyer’s expense, shall order a title commitment for the Property
(the “Commitment”), together with a copy of all documents of record and all
exceptions to title to the Property as indicated in the Commitment from a title
company of the Buyer’s choosing (the “Title Company”). If the Commitment
discloses defects in title or other adverse matters other than (a) utility
easements, setback restrictions and other easements, covenants and restrictions
required in connection with the development of the Property which do not
materially, adversely affect the Buyer’s intended development of the Property,
(b) non-delinquent real estate taxes, or (c) any other title or survey defect
not objected to by the Buyer set forth in the Commitment (the “Permitted Title
Exceptions”), the Buyer shall notify the Seller of these defects on or before
the fifteenth (15th) day after the Effective Date. If the Buyer does not give
notice within such time, the Buyer shall be conclusively deemed to have accepted
all title matters with respect to the Property. Upon receipt of notice from the
Buyer that any title defects or other matters shall exist with respect to the
Property, other than a Permitted Title Exception, the Seller, within ten (10)
days after receipt of the Buyer’s notice, shall notify the Buyer in writing
whether the Seller will remedy any or all such title defects or other
objectionable matters prior to Closing. If the Seller does not agree to cure all
such title defects and other objectionable matters prior to Closing, the Buyer
may, by written notice to the Seller given within five (5) days after receipt of
the Seller’s notice, (x) waive any such title defects or other objectionable
matters that the Seller has not agreed to cure in which case such defects, or
matters shall be deemed to be Permitted Title Exceptions, or (y) terminate this
Agreement, whereupon neither party shall have any further rights or obligations
under this Agreement except for the Surviving Obligations.

 

Section 3. Closing, Title and Possession.

 

3.1. Closing. The settlement of the purchase and sale of the Property (the
“Closing”) shall take place at 10:00 a.m. on or before the sixtieth (60th) day
after the Effective Date (the “Outside Closing Date”), at a location acceptable
to the Buyer and the Seller (or on any earlier date designated by the Buyer by a
notice given to the Seller at least 10 days prior thereto).

 

3.2. Title. At Closing, the Seller shall convey to the Buyer the title to the
Property in fee simple, by a special warranty deed, subject only to the
Permitted Title Exceptions.

 

2



--------------------------------------------------------------------------------

3.3. Possession and Burden of Risk. At Closing, the Seller shall deliver to the
Buyer possession of the Property, free of any tenancies and other rights or
claims of right to its use or occupancy. Until Closing, the Seller shall bear
the risk of any damage to or destruction of any improvements on the Property.

 

3.4. Closing Costs; Adjustments.

 

3.4.1. Recordation Costs. The Buyer shall pay all state and county recordation
taxes, documentary stamp taxes and transfer taxes, including all agricultural
land transfer taxes. The Buyer shall pay any recording fees, lien certificate
charges, survey costs, title examination fees, title insurance premiums, and all
other costs incurred in recording the deed among the Land Records of Garrett
County, Maryland. The Seller hereby notifies the Buyer that the conveyance of
the Property to the Buyer may be subject to the agricultural land transfer tax
imposed under subtitle 3, title 13 of the Maryland Tax-Property Code.

 

3.4.2. Taxes. All general and special real property taxes and metropolitan
district, front-foot benefit, water rent or other charges levied or assessed
against the Property by any public or quasi-public authority before, at or as a
result of Closing, (collectively, the “Taxes”), shall be (a) apportioned between
the parties hereto as of Closing, based upon the Taxes or (if payable in
installments) installment thereof for the entire year or other period during
which Closing occurs (except for any penalty for post payment thereof, which
shall be paid by the Seller at or before Closing), and any adjustment required
to accomplish the same may be made after Closing, if necessary, and (b) paid
thereafter by the Buyer.

 

3.4.3. Legal Fees. Each party shall pay its own legal fees in connection with
the transactions contemplated under this Agreement and the Closing.

 

Section 4. Representations.

 

4.1. To induce the Buyer to enter into this Agreement, the Seller hereby
represents and warrants to the Buyer that, on the date hereof and as of the date
of Closing:

 

4.1.1. To the best of the Seller’s knowledge, information, and belief, there are
no leases of or other rights of possession, use or occupancy in, on or through
the Property;

 

4.1.2. To the best of the Seller’s knowledge, information, and belief, there are
no threatened or pending annexation or condemnation proceedings, or other
litigation or proceedings against or affecting any part of the Property; and

 

4.1.3. To the best of the Seller’s knowledge, information, and belief, the
Seller has not entered into any other contract of sale for any part of the
Property, other than such as have previously been terminated and are no longer
binding on the Seller, nor does any other party have a right of first refusal or
option to purchase any portion of the Property.

 

4.2. To induce each other to enter into this Agreement, each person executing
this Agreement on behalf of a party hereto hereby represents to the other that
it has been duly authorized and empowered to execute this Agreement on behalf of
such party, and has the full power and

 

3



--------------------------------------------------------------------------------

authority to bind such party and that this Agreement constitutes the valid and
binding obligation of such party.

 

4.3. At Closing, each party shall be deemed to have represented and warranted to
the other party hereto that its respective warranties and representations under
this Section 4 are true and accurate as of Closing (or, if any representation or
warranty expressly provides that it is made to the best of such party’s
knowledge, then such party shall be deemed to have represented and warranted
that such representation or warranty is, to the best of such party’s knowledge,
true and accurate as of Closing). The representations and warranties made in
this Agreement, and the respective rights and obligations of the parties under
this Section, shall survive Closing for a period of one year.

 

Section 5. Cooperation and Improvements.

 

5.1. Cooperation. The Seller shall, at the Buyer’s request and expense before
and after Closing, cooperate with the Buyer’s efforts with regard to developing
the Property, including joining in all applications for building permits and
site and development plan approvals and amendments, the granting of or entry
into which by any federal, state or local governmental or quasi-governmental
authority having jurisdiction over the Property is necessary to permit the
development and improvement of the Property for the purposes contemplated by the
Buyer, and any other documents reasonably deemed necessary by the Buyer in
connection therewith, and shall fully support and cooperate with he Buyer’s
efforts with respect to all of the foregoing. The Seller shall not incur any
expense in cooperating with the Buyer, and any fees or other governmental
charges required to be paid in connection with the execution of any of the
foregoing documents requested by the Buyer shall be paid by the Buyer.
Notwithstanding the foregoing, the Seller shall not be required to cooperate
with or join in any approval which would not be permitted by law or impose any
obligation, liability or expense on the Seller or that would burden any other
property other than the Property. The Buyer agrees, in connection with all of
the foregoing efforts of the Buyer, that the Buyer will provide to the Seller
copies of all plans submitted to governmental authorities.

 

5.2. Improvements. The Buyer understands, acknowledges, and agrees that the
Property is being sold and conveyed absolutely AS IS and the Seller makes no
representations or warranties whatsoever as to the condition of the Property,
its fitness or suitability for any purpose intended by the Buyer, the
availability or adequacy of any utilities or facilities serving the Property,
the presence of burial grounds or archaeological sites on the Property, or
whether the Buyer will be able to obtain any permits or approvals to develop the
Property.

 

Section 6. Right of Entry.

 

6.1. During the period beginning on the Effective Date and ending on the Closing
Date, the Buyer and its employees, agents, contractors and subcontractors may at
any time or times enter the Property and, while thereon, (a) make surveys and
appraisals, take measurements, test borings, other tests of surface and
subsurface conditions and soil tests, make structural and engineering studies,
(b) inspect the Property, (c) secure and fence the Property, set up a
construction trailer, bring construction equipment onto the Property, stake and
utility mark the Property and install sediment control fencing, and (d) conduct
other site development work approved by the Seller in writing (collectively, the
“Pre-Construction Work”) all at the Buyer’s sole risk and expense, provided,
however, that prior to entering the Property, the Buyer shall obtain and
thereafter maintain in effect a commercial general liability insurance policy
covering the Property in

 

4



--------------------------------------------------------------------------------

the amount of Three Million Dollars ($3,000,000) combined single limit per
occurrence and Five Million Dollars ($5,000,000) in the aggregate, and shall
provide the Seller with an insurance certificate naming the Seller as additional
insured under such policy. In addition, prior to performing any Pre-Construction
Work, the Buyer shall obtain all governmental permits and approvals required
therefor and shall provide copies thereof to the Seller. All Pre-Construction
Work shall be performed only in accordance with all applicable laws, order,
rules, and regulations of governmental authorities. No footings, foundations,
utilities or other improvements may be placed, installed or constructed upon the
Property by the Buyer prior to Closing without the prior written consent of the
Seller, which consent may be made or withheld in the sole and absolute
discretion the Seller.

 

6.2. If the Buyer exercises its rights under the foregoing provisions of this
Section, it shall (a) keep the Property free and clear of any and all liens or
claims resulting therefrom; (b) indemnify, defend, and hold harmless the Seller
against any and all loss, liability, claims, damages or expenses (including
reasonable attorneys’ fees) incurred by the Seller for loss or damage to
property and/or injuries to or death of persons arising therefrom; and (c) if
Closing does not occur for any reason, promptly repair any damage to the
Property caused by such exercise and in a condition equal to or better than
before the exercise of said right of entry. The rights and obligations of the
parties hereto under this Section 6.2 shall survive Closing or any earlier
termination of this Agreement.

 

Section 7. Default.

 

7.1. At or Before Closing. Upon a default by either party in performing its
obligations under this Agreement to complete Closing or in a timely fashion to
take any action which it is required to take before Closing, the non-defaulting
party may, by notifying the defaulting party, declare such default and exercise
its rights under the following provisions of this Section.

 

7.1.1. If the Buyer is the defaulting party, the Seller shall be entitled to
exercise any rights and remedies which are available to the Seller at law or in
equity. The provisions of this Section 7.1.1 shall not limit the Buyer’s
liability under the Surviving Obligations.

 

7.1.2. If the Seller is the defaulting party, the Buyer shall be entitled, as
its sole remedies at law or in equity, after such declaration of default to (a)
seek specific performance of the Seller’s obligation to convey the Property
pursuant to this Agreement, the Buyer expressly waiving any right to recover
damages against the Seller, or (b) terminate this Agreement. If the Buyer
terminates this Agreement pursuant to the foregoing provisions of this
paragraph, (i) this Agreement shall automatically terminate, and (ii) neither
party shall thereafter have any further obligation to the other under this
Agreement, except for the Surviving Obligations.

 

7.1.3. Notwithstanding anything in this Section to the contrary, neither party
shall be entitled to exercise any right under this Agreement, or at law or in
equity, on account of any default by the other party (other than a failure by
such party to complete Closing in accordance with the provisions of this
Agreement) unless it gives the defaulting party written notice of its intention
to take such action by at least ten (10) days prior thereto, and unless during
such period the defaulting party has not cured such default.

 

5



--------------------------------------------------------------------------------

7.2. After Closing or Termination of Agreement. If either party defaults under
the terms of this Agreement after Closing, the non defaulting party may exercise
all rights or remedies which it has at law or in equity.

 

Section 8. Notices. Any notice, demand, consent, approval, request or other
communication or document to be provided under this Agreement to a party (each
of which is referred to as a “Notice”) (a) shall be in writing, (b) shall be
deemed to have been provided (1) on the third business day after being sent as
certified or registered mail in the United States mails, postage prepaid, return
receipt requested, or (2) on the next business day after being deposited (in
time for delivery by such service on such business day) with Federal Express or
another national overnight courier service, or (3) on the date of delivery, if
delivered by hand with written receipt thereof, in each case to the address of
such party set forth above or to any other address in the United States of
America as a party may designate from time to time by Notice to the other party,
and (c) (i) if provided to the Seller, shall also be provided to its attorney
                                        
        N/A                                                 , Maryland
            N/A            , or (ii) if provided to the Buyer, shall also be
provided to its attorney                                        
 N/A                                         .

 

Section 9. Commissions. Each party represents and warrants to the other that, in
connection with the sale and purchase of the Property, the party so representing
and warranting has not dealt with any real estate broker, agent or finder. Each
party shall indemnify and hold harmless the other against and from any
inaccuracy in such party’s representation. The rights, obligations, warranties,
and representations of the parties under this Section shall survive Closing or
any termination of this Agreement before Closing.

 

Section 10. General.

 

10.1. Effect. This Agreement (a) shall become effective on and only on its
execution and delivery by both parties; and (b) represents the complete
understanding between the parties as to its subject matter, and supersedes all
prior written or oral negotiations, representations, guaranties, warranties,
promises, statements, or agreements between the parties as to the same. No
determination by any court, governmental body or otherwise that any provision of
this Agreement is invalid or unenforceable in any instance shall affect the
validity or enforceability of (a) any other provision, or (b) such provision in
any circumstance not controlled by the determination. Each such provision shall
be valid and enforceable to the fullest extent allowed by, and be construed
wherever possible as being consistent with, applicable law.

 

10.2. Amendment. This Agreement may be amended by and only by an instrument
executed and delivered by each party.

 

10.3. Applicable Law. This Agreement shall be given effect and construed by
application of the law of Maryland, and any action or proceeding arising under
this Agreement shall be brought in the courts of Maryland. By its execution
hereof, the Buyer hereby agrees that jurisdiction and venue shall be proper in
the Courts of Maryland or the United States District Court for Maryland.

 

10.4. Construction. As used in this Agreement, (a) the term “person” means a
natural person, a trustee, a corporation, a partnership, a limited liability
company and any other

 

6



--------------------------------------------------------------------------------

form of legal entity; and (b) all references made (i) in the neuter, masculine
or feminine gender shall be deemed made in all such genders, (ii) in the
singular or plural number shall be deemed made, respectively, in the plural or
singular number as well, (iii) to the Seller or the Buyer shall be deemed to
refer to each person so named above and, subject to the provisions of Section
10.7, its respective successors and assigns, and (iv) to any Section or
subsection shall, unless expressly stated to the contrary therein, be deemed
made to such Section or subsection of this Agreement. The headings of all
Sections, subsections, paragraphs, and subparagraphs are provided only for
convenience of reference, and shall not be considered in construing their
contents. Any writing or plat referred to in this Agreement as being attached as
an exhibit or otherwise designated as an exhibit to this Agreement is made a
part of this Agreement. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which when taken together, shall
constitute one and the same instrument.

 

10.5. Binding Effect. This Agreement shall be binding on and inure to the
benefit of the parties hereto and, subject to the provisions of Section 10.7,
their respective successors and assigns in interest hereunder.

 

10.6. Time of Essence. Time shall be of the essence of this Agreement, except
that, whenever the last day for a party’s exercise of any right or discharge of
any obligation hereunder is a Saturday, Sunday or statutory holiday, such party
shall have until the next day other than a Saturday, Sunday or statutory holiday
to exercise such right or discharge such obligation.

 

10.7. Assignment. The Buyer shall not assign any or all of its rights under this
Agreement without first obtaining the Seller’s express, written consent thereto,
which consent may be given or withheld in the sole and absolute discretion of
the Seller.

 

10.8. Recordation. This Agreement may not be recorded by either party.

 

10.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original, but all of which, when taken together, shall
constitute one document.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has executed this Agreement the day and
year set forth below such party’s signature.

 

WITNESS:      

BOARD OF COUNTY COMMISSIONERS OF GARRETT COUNTY

/s/ CM Wellis       By:  

/s/ Ernest J. Gregg

Name:

 

CM Wellis

     

Name:

 

Ernest J. Gregg

           

Title:

 

Chairman

WITNESS:      

AMERICAN WOODMARK CORPORATION

        By:  

/s/ Glenn Eanes

Name:

         

Name:

 

Glenn Eanes

           

Title:

 

Vice President & Treasurer

 

The Department of Business and Economic Development (“DBED”) joins in this
Agreement for the sole purpose of acknowledging that it has agreed to make a
$1,750,000 Maryland Economic Development Assistance Authority and Fund grant
(the “Grant”) to the Seller, the proceeds of which are to be regranted to the
Buyer to assist with the development of the Property. Further, DBED acknowledges
that it has agreed to disburse up to $1,000,000 of the Grant to the Seller to
reimburse the Buyer for up to $1,000,000 of general development costs incurred
by the Buyer during the right of entry period specified in Section 6 of this
Agreement regardless of whether the Buyer ultimately acquires the Property under
the terms of this Agreement.

 

DEPARTMENT OF BUSINESS AND ECONOMIC DEVELOPMENT

By:  

/s/ Aris Melissaratos

Name:

 

Aris Melissaratos

Title:

 

Secretary

 

8



--------------------------------------------------------------------------------

CONTRACT OF SALE

 

EXHIBIT A

 

Description of Land

 

9



--------------------------------------------------------------------------------

HIGHLAND ENGINEERING & SURVEYING, INC.

 

1426 MEMORIAL DRIVE

OAKLAND, MARYLAND 21550

301-334-6185

(FAX) 301-334-8317

 

Description For Deed

November 2004

 

...all that certain tract, piece or parcel of lands and premises situate, lying
and being in Election District 3 of Garrett County, Maryland, which is more
particularly described as follows:

 

Beginning for the same at a 5/s” rebar found marking the northeastern corner of
lands of Robert Oester (Liber 250, page 75) thence with said lands

 

South 76°35’Sl” West 256.90 feet to a  5/g” rebar found, thence

 

North 1°18’42” West 676.14 feet with lands of Herbert W. Butler (Liber 383, page
457) to a concrete monument found, thence two courses with lands of the State of
Maryland (Liber 187, page 553)

 

North 0°36’35” West 1226.90 feet to a 2” pipe found,

 

South 83 59’26” East 724.30 feet to a  1/2” rebar set, thence eight courses
through lands of Board of County Commissioners of Garrett County, Maryland

 

South 15°07’SB” East 240.24 feet to a  1/2” rebar set,

 

South 81°51’44” East 138.37 feet to a  1/2” rebar set,

 

South 34°41’18” East 150.78 feet to a  1/2” rebar set,

 

South 5°37’50” West 129.31 feet to a  1/2” rebar set,

 

South 46°49’31” West 116.78 feet to a  1/2” rebar set,

 

South 0°09’40” West 1175.42 feet to a  1/2” rebar set,

 

South 86°34’48” West 465.45 feet to a  1/2” rebar set,

 

North 83°00’09” West 162.84 feet to the beginning, containing 36.873 acres, more
or less. As shown on a plat recorded among the Land Records of Garrett County,
Maryland in Plat Case DKM 2, file 351.

 

Being part of the lands described in a conveyance from the State of Maryland to
the Board of County Commissioners of Garrett County, Maryland by deed recorded
October 28, 2003 among the Land Records of Garrett County, Maryland in Liber
1007 at page 279.

--------------------------------------------------------------------------------

Richard E. Skipper, Property Line Surveyor #351

 

10